Citation Nr: 1214841	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including arthritis, to include as secondary to a service-connected left elbow and/or right shoulder disability. 

2.  Entitlement to service connection for a left wrist disorder, to include as secondary to a service-connected left elbow disability. 

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right hip, bilateral knee, low back and/or bilateral foot disabilities. 

4.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected right hip, bilateral knee, low back and/or bilateral foot disabilities.





REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to March 2004.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded these claims in November 2007, March 2010, and September 2010 so that additional development of the evidence could be undertaken and so that certain due process considerations could be addressed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the November 2007 remand was to afford the Veteran a VA examination.  This examination took place in December 2008.  The March 2010 remand ordered that the Veteran be scheduled for a Travel Board hearing before a Veterans Law Judge.  This hearing, conducted by the undersigned, took place in June 2010, and a copy of the transcript is of record.  The Board parenthetically observes that the Veteran testified at a Travel Board hearing in June 2008; however, the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Veteran, as entitled, elected to have another Travel Board hearing.  The September 2010 remand instructed that the Veteran be afforded another examination.  The remand pointed out that the examination conducted pursuant to the November 2007 remand, in December 2008, was inadequate.  The September 2010 remand also noted that a subsequent October 2009 VA medical opinion, as discussed below, necessitated that an additional examination be conducted.  This examination occurred in November 2010.  After review of the complete evidentiary record, the Board has determined that compliance has now occurred with the Board's orders in the above-cited remands and that the Board may now proceed with adjudication of the claims.


FINDINGS OF FACT

1.  Arthritis of the left shoulder did not have its onset in active service or manifest to a compensable degree within one year after discharge from active service, is not the result of a disease or injury incurred in active service, and is not casually or etiologically related to a service-connected disability.

2.  The Veteran does not have a left wrist disability that is casually or etiologically related to his military service, or to a service-connected disability.

3.  The Veteran does not have a left hip disability that is casually or etiologically related to his military service, or to a service-connected disability.

4.  There is not clear and unmistakable evidence that a right ankle disorder existed prior to service entrance.

5.  The Veteran does not have a bilateral ankle disability that is casually or etiologically related to his military service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability, to include arthritis, was not incurred or aggravated during active duty service, may not be service connected on a presumptive basis, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  A left wrist disability was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  A left hip disability was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

4.  A bilateral ankle disability was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in April 2005, before the AOJ's March 2006 adjudication of the claims.

Specifically regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A November 2008 letter also informed the Veteran how VA determines disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice letter postdated the initial adjudication, no prejudice resulted as the claims were subsequently readjudicated without taint from the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as a Statement of the Case (SOC) of Supplemental SOC (SSOC), is sufficient to cure a timing defect). To this, the RO provided SSOCs in January 2010 and December 2011 which reported the results of its review of the issues on appeal.

Regarding VA's duty to assist, the Veteran's service treatment records have been associated with the record.  Also, VA opinions with respect to the issues on appeal were obtained in November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  The Board finds that the November 2010 VA opinions obtained in this case are sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, the statements of the appellant, and provides an explanation (i.e., rationale) for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Factual Background

The Veteran sought service connection for the disorders here being adjudicated in March 2005.  See VA Form 21-526.  He contends that service connection should be granted for the claimed disorders on a direct basis, or, in the alternative, secondary to service-connected disabilities.  The Board here points out that the Veteran is service-connected for degenerative arthritis of the lumbar spine, right hip, left knee, right knee, and right shoulder, a left elbow olecranon spur, pes planus, and post operative esophagitis stricture with peptic esophagitis and duodenitis.  See July 2006 rating decision.  Concerning his specific arguments, the Veteran, as shown as part of a VA Form 9 received by VA in April 2007, noted that his left wrist was injured in October 1999.  He added that since approximately 2002 the pain and grinding had been almost constant.  The Veteran added that his ankles had hurt since his arches fell.  The Veteran's representative, as part of a February 2008 VA Form 646, argued that the Veteran's claimed left hip disorder should be allowed on either a direct basis, or as secondary to his service-connected hip, bilateral knees, and flat feet disabilities.  He added that the claimed left wrist and left shoulder disorders should be granted on a direct basis, or, in the alternative, to the Veteran's service-connected left elbow disability.  Finally, he argued that the claimed bilateral ankle disorder should be allowed on a direct basis, but if not, should be granted secondarily to the Veteran's service-connected flat feet disability.  

The Veteran's service treatment records show that he was treated on numerous occasions for multiple joint pain, to include pain in his left shoulder, left wrist, left hip and bilateral ankles.  Detailed review of the service treatment records show that in the course of the Veteran's May 1983 enlistment examination, clinical evaluation was essentially normal; acne on the back was the only listed medical finding.  A Report of Medical History, completed by the Veteran in the course of his enlistment, and dated in May 1983, shows that he denied ever having "swollen or painful joints," "painful or 'trick' shoulder or elbow," and "foot trouble."  He did provide a history of having had "broken bones."  To this, he reported fracturing his left clavicle at the age of 16, but that residuals from that injury were no longer present.  The Board here notes that the Veteran's DD Form 214 shows that he entered active duty on November 1, 1983.  A five month period of inactive service was also noted.  A Screening Note of Acute Medical Care, dated November 2, 1983, shows right foot-related complaints for a duration of one week.  A diagnosis was not provided.  Clinical evaluation of the Veteran conducted in the course of examinations in May 1988 and January 1995, while observing that pes planus was diagnosed in May 1988, was silent as to any of his currently-claimed disorders.  A November 1999 treatment record notes complaints of left wrist pain for two weeks.  No significant history of trauma was reported.  Though the Veteran was prescribed pain medication for two weeks, examination was negative.  A Report of Medical History completed by the Veteran in 2000 shows that, while he again reported fracturing his collarbone, he did not mention previously suffering from any other musculoskeletal-related disorders.  Of record is also a Master Problem List, which includes a February 2001 diagnosis left wrist tendonitis.  The Veteran complained of left wrist pain in May 2001.  It was reported that his left wrist was evaluated as normal in June 2000 on electromyograph testing.  A December 2001 X-ray report shows that mild asymmetry comparing the ankles was shown, though a mildly increased uptake of the left ankle was noted, suggesting most likely stress-induced.  A January 2002 treatment record notes complaints of pain regarding, in pertinent part, the Veteran's left shoulder and left wrist.  Treatment records dated in May, July, and September 2002 include a diagnosis of left hip pain.  A January 2003 medical record notes complaints made by the Veteran of wrist pain.  Medical records dated in January and March 2003 include a diagnosis of De Quervain's tenosynovitis of the left wrist.  A November 2003 medical record includes a diagnosis of left ankle chronic pain.  

The Veteran underwent a VA examination in January 2006.  He informed the examiner that upon service entry he had no medical problems except for, in pertinent part, a broken left clavicle.  He added that while in the military his arches fell, and that he also developed pain in multiple joints, including both feet and ankles, right hip, both shoulders, and left wrist.  Following the examination of the Veteran, the examiner supplied the following, pertinent to this appeal, diagnoses:  normal left wrist and bilateral pes planus.  At that time, X-rays of his left shoulder were reported to show mild degenerative changes, and X-rays of the left wrist were reported to reveal old boxers fracture of the 5th metacarpal.  Additionally, X-rays of both ankles were reported to be normal, 

A March 2008 private medical statement (provided to VA by the Veteran at the June 2008 Travel Board hearing) from R.A.W., D.O., states that based on X-ray reports, the Veteran had arthritic changes in his right ankle that "probably were service-connected as they were present when he was discharged in 2006."  While it is apparent that this private medical provider did not have access to all of the relevant medical evidence in the claims file and the Veteran's discharge from service was in March 2004, the Board determined in November 2007 that it constituted competent evidence that lent some support to the Veteran's claim.  The Board went on to add that in light of this opinion, the Veteran's service medical records which showed intermittent treatment for pain of the left shoulder, left wrist, left hip and bilateral ankles; the current X-ray evidence of arthritis of the left shoulder and right ankle; the Veteran's testimony regarding his injuries from parachute jumps during service and his current complaints of pain in the left shoulder, wrist, hip and ankles, the Board found that another VA examination should be conducted, in order to determine the nature and etiology of any disability of the left shoulder, left wrist, a left hip and either ankle that may be present.

In the course of his June 2008 Travel Board hearing, the Veteran stated that during service, he attended flight school and had approximately 21 jumps.  He indicated that on his very first jump, he landed on a paved road and "smacked" his left elbow.  According to the Veteran, in 1999, he once again fell and hit his left elbow and subsequently developed chronic pain in his left shoulder and wrist.  The Veteran noted that at present, his service-connected left elbow spur caused him to experience numbness in his left wrist.  Specifically, he revealed that lifting heavy items aggravated his left elbow spur which, in turn, caused him to develop numbness and a burning pain in his left wrist and hand.  In regard to his left hip and ankles, the Veteran stated that due to his service-connected right hip and bilateral knee disabilities, and his service-connected pes planus, he walked with an "unnatural gait" favoring his right side, which placed more weight on his left side.  He maintained that because of his altered gait, he developed a left hip disorder and a bilateral ankle disorder. 

The Board ordered that the Veteran be afforded a VA examination in its November 2007 remand.  Review of the November 2008 VA examination request shows that the AOJ requested an opinion in regard to the likelihood that the claimed disorders on appeal are related to service, to include in association with parachute jumps, or in the alternative, were caused or aggravated by service-connected disability.  It was noted that if the examiner identified aggravation (chronic worsening of the underlying condition versus a temporary flare-up of symptoms), an opinion in regard to the baseline level of severity prior to the aggravation be provided. 

The December 2008 VA examination report includes objective findings, to include tenderness of the ankles and left wrist, and abnormal motion of the left hip and left shoulder.  The supplied diagnoses included bursitis of the left hip, tendinitis of the bilateral wrists, and bilateral ankle pain due to service-connected bilateral pes planus.  The examiner opined that the claimed disorders on appeal were not caused by or a result of multiple parachute jumps during service, noting that X-ray examinations of the relevant joints were negative.  The Board pointed out in its September 2010 remand that an opinion was not provided in regard to whether bursitis of the left hip or tendinitis of the left wrist was caused or aggravated by service-connected disability.



A VA opinion was obtained in October 2009 and notes, in pertinent part:  

It is my opinion that pain in his left shoulder, left wrist, left hip and bilateral ankles is NOT LIKELY DUE TO OR RESULT OF, AND ALSO NOT AGGREVATED [sic] BY his service connected bilateral knee condition with minimal degenerative changes, mild degenerative changes of lumbar spine, left elbow condition with negative x-ray findings and right wrist condition with negative x-ray findings, right shoulder condition and right hip condition with mild degenerative changes.

The reasons are the MRI of left shoulder dated 0112/09 and x-rays of left shoulder dated 12/30/08 are reported negative and also x-rays of left wrist dated 12/30/08 and x-rays of left hip dated 12/30/08 are all reported negative.

Moreover, it was noted that he had broken bones, broken left clavicle, broken ribs, and injured both hands.  He was in a motorcycle wreck and falling from orifice several times and sustained multiple injuries, prior to entry into service.

Also in September 2010, the Board noted that while the examiner opined that pain in the left hip and left wrist was not caused or aggravated by service-connected degenerative disease, an opinion in regard to whether diagnosed bursitis of the left hip or tendinitis of the left wrist was caused or aggravated by service-connected disability had not been provided.  In addition, observed the Board in September 2010, the October 2009 opinion pertained to service-connected degenerative arthritis, while the Veteran's service-connected disabilities include service-connected pes planus, a left elbow olecranon spur, and post operative esophagitis stricture with peptic esophagitis and duodenitis.  The Board further noted that the VA examiner, in the December 2008 opinion, attributed bilateral ankle pain to pes planus, while in the October 2009 opinion, the same examiner stated that ankle pain was not related to service-connected disability.

In regard to the reference to injuries sustained prior to service entrance in the October 2009 VA opinion, the Board noted in September 2010 that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011).

The Board added that this presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As reported above, the May 1983 service entrance examination report shows that the upper and lower extremities and spine and musculoskeletal system were normal, and while the Veteran indicated that he had had broken bones on the accompanying Report of Medical History, and a fracture of the clavicle at age 16 was noted, the regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

As such, the Board determined in September 2010 that the October 2009 VA opinion raised the issue of a preexisting disorder at service entrance, and that an opinion in regard to whether there was clear and unmistakable evidence that a relevant disability existed prior to service entrance and whether there is clear and unmistakable evidence that a relevant disorder was not aggravated during service sufficient to rebut the presumption had not been obtained.  The Board found that the VA examination reports and opinions were inadequate for a determination in regard to the matters on appeal.  Thus, the Board in September 2010 instructed that an opinion should be obtained in regard to whether a disorder of the left shoulder, left wrist, left hip or bilateral ankles is etiologically related to service or service-connected disability or otherwise related to service.

Review of the transcript of a Travel Board hearing conducted by the undersigned in June 2010 shows that the Veteran essentially testified that all of his currently claimed disorders were secondary to service-connected disability.  See page two of hearing transcript (transcript).  He added that he had not sought medical treatment for any of his claimed disorders.  See page six of transcript.  He stated that doctors, while not identified, had told him that his left shoulder had been injured or developed arthritis due to his service-connected right shoulder.  See pages two and three of transcript.  He added that his in-service fall onto his left arm caused his left shoulder disorder to develop.  See page three of transcript.  Concerning his claimed left wrist disorder, the Veteran testified that it was his belief that his left elbow problems cause nerve damage or nerve impairment to his left wrist.  See page four of transcript.  The Veteran is service-connected for a left elbow olecranon spur.  See July 2006 RO rating decision.  Regarding his claimed left shoulder disorder, the Veteran testified that his left shoulder became worse (i.e., pain) after he stopped using his service-connected right shoulder as much.  See page 11 of transcript.  He also again, like he did at the June 2008 hearing, testified that during jump school he was slammed into the ground a few times, mostly onto his left side.  See pages 12 and 13 of transcript.  Concerning his claimed left hip disorder the Veteran testified that it was secondary to his service-connected low back, bilateral knees, and flat feet.  See page 14 of transcript.  He additionally asserted that his claimed bilateral ankle disorder was attributable to his training during service carrying 40 to 50 pounds, as well as possibly related to his service-connected disability.  See page 15 of transcript.  

Pursuant to the Board's September 2010 remand instructions, a VA examination was to be conducted.  The remand ordered that the following take place:

1.  The AOJ should schedule the Veteran for a VA orthopedic examination to determine the existence and nature of any relevant disorder identified at any time during the relevant period.  The claims file should be made available in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion in terms of whether any identified disorder(s) of the left shoulder, wrist, hip, or bilateral ankles (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether any such disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified disorder of the left shoulder, left wrist, left hip, or bilateral ankles is related to active service.  If the answer to the preceding question is in the negative offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified disorder of the left shoulder, left wrist, left hip, or bilateral ankles is proximately due to or been chronically worsened by service connected disability.  The examiner should reconcile the January 2006 findings in regard to left shoulder mild degenerative changes, and an old boxer's fracture of the 5th metacarpal in the left wrist with the negative findings on subsequent x-ray examination in 2008 and 2009, to the extent possible.



The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for all opinions provided.

The ordered examination was conducted in November 2010.  Review of the examination report shows that the examiner, a physician, indicated that he had reviewed the Veteran's claims folder and medical records.  To this, the examiner notated the examination report with several in-service and post-service medical findings concerning the instantly claimed four disorders for which the Veteran now seeks to be service connected.  After taking a complete medical history from the Veteran, and following his completion of an examination, the examiner provided answers to the above-posed medical questions.

As concerning the Veteran's claimed disorders, the supplied diagnoses included diagnoses of left shoulder pain, left wrist pain, left hip pain, and bilateral ankle pain (with "Mild" and "Early" enthescopic changes at the Achilles insertion, respectively, for the right and left ankle).  

In providing a rationale for why left shoulder pain, left wrist pain, and left hip pain were appropriate diagnoses, the examiner commented that, concerning all three claimed disorders, X-ray examination did not show arthritis, neurologic function was normal, vascular status was normal, range of motion was normal, and no joint instability was present.  In support of his supplied diagnoses of bilateral ankle pain with enthesopathic changes at the Achilles insertion, the examiner noted that this was not present in 2008, and that therefore was related to a post-service condition.  

He added that there was no obvious and manifest finding to support a finding that either a left shoulder disorder, left wrist disorder, left hip disorder, and/or a left ankle disorder existed prior to the Veteran's service.  To this, he noted that a May 1983 Report of Medical History reported no joint complaints and did report that the Veteran fractured his left clavicle before his military service at the age of 16.  The examiner further commented that the Report of Medical Examination, conducted in May 1983, reported normal extremities, musculoskeletal, and neurological examination.  The examiner did seem to opine that the Veteran had a right ankle disorder which existed prior to his service enlistment.  He based this opinion on his review of a Screening Note of Acute Medical Care, dated November 2, 1983, one day after the Veteran's after service enlistment.  This medical note shows that the Veteran complained of right foot problems, for a period of one week.  The examiner as part of the November 2010 VA examination report noted that it showed complaints of one to three weeks for right foot symptoms.  A diagnosis was not supplied as part of this medical record.  The examiner additionally commented that the November 2, 1983, medical record contradicted any evidence that the Veteran's right ankle disorder began in service.  

The examiner added that there was no obvious and manifest evidence to support a finding that the Veteran had a left shoulder disorder, left wrist disorder, left hip disorder, or bilateral ankle disorder which was "chronically worsened during service."  The examiner observed that the service treatment records showed intermittent atraumatic generalized musculoskeletal complaints.  

The examiner also opined that it was less likely than not that that a left shoulder disorder, left wrist disorder, left hip disorder, and/or a bilateral ankle disorder was related to active service.  To this, the examiner specifically stated that it was "less likely as not" that any of these four cited disorders were 

permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and are at least as likely as not permanently aggravated or the result of familial conditions (Veteran reports a family history of Rheumatoid arthritis), undisclosed pre service events and/or conditions (As discussed above), and/or post service events/conditions related to his employment, and/or other undisclosed factors.

The examiner added that no current left shoulder, left wrist, left hip, and/or bilateral ankles disorders were caused by or worsened by an already service-connected disability.  The examiner further mentioned that the service treatment records reflected conditions more significant and more severe than described by the Veteran in the course of the examination.  He added that an alteration in the natural progression would result in more significant findings at the time of the examination.  

The Board also observes that, pursuant to the VA examination instructions set out as part of the Board's September 2010 remand, the examiner was also asked to "reconcile the January 2006 findings in regard to left shoulder mild degenerative changes, and an old boxer's fracture of the 5th metacarpal in the left wrist with the negative findings on subsequent x-ray examination in 2008 and 2009, to the extent possible."  Review of the November 2010 VA examination report shows that he did so.  Specifically, while he acknowledged that a January 2006 X-ray report was interpreted as showing "Mild degenerative change," he found that that the imaging of the left shoulder was normal, in that a January 2009 MRI (magnetic resonance imaging) test, and X-rays dated in December 2008 and November 2010 showed normal findings.  He added that MRI findings were "more sensitive" than X-ray findings.  As to the finding of an old boxer's fracture of the left 5th metacarpal, the examiner commented that this was a "hand" finding, and not a "wrist" finding.  He added that there was no wrist abnormality described, and therefore, no discrepancy in the reports.  

Laws and Regulations

In addition to the laws and regulations already discussed above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254   (1999).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  See 71 Fed. Reg. 52,744 (September 7, 2006).  The amended text states that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

VA failed to inform the Veteran of the evidence necessary to substantiate a secondary service connection claim, .i.e. 38 C.F.R. § 3.310, which has different requirements than direct service connection.  However, the Board finds that this error is harmless because the Veteran has actual knowledge of the evidence necessary to substantiate the secondary service connection claims.  At Travel Board hearings conducted in both June 2008 and June 2010, the Veteran provided extensive testimony which include his VA that certain service-connected disabilities had essentially caused his currently claimed disorders.  Also, a January 2010 SSOC, in informing the Veteran why service connection in this case was not warranted, used language which included "The objective findings do not establish the claimed condition as being caused by or aggravated by the veteran's active duty service, nor that the claimed condition was aggravated by the veteran's service connected conditions."  (emphasis added).  This establishes that the Veteran has actual knowledge of the evidence necessary to establish a secondary service connection claim, which is evidence that a service-connected disability has a causal or aggravating relationship with a claimed disorder.  The above-mentioned evidence also would lead a reasonable person to conclude that the Veteran was aware of what type of evidence was necessary to supply regarding secondary service connection claims.  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Left Shoulder Disorder

The Veteran maintains he suffers from a left shoulder disorder as a direct result of his active service.  He alternatively claims that his claimed left shoulder disorder is secondarily-related to (i.e., caused by) his service-connected left elbow and/or right shoulder disabilities.  

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic disability of the left shoulder.  The Veteran has provided no competent medical evidence indicating he currently suffers from such a disability.  The Board acknowledges the Veteran was diagnosed in the course of a November 2010 VA examination with left shoulder pain.  In the course of that examination he denied being treated for his left shoulder.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).





While in November 2010 the Veteran was determined not to have a current left shoulder disorder, the Board points out that a January 2006 VA X-ray report revealed findings of mild degenerative changes.  The Board is mindful of the holding of the Court in McClain, where it was found that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  This January 2006 diagnosis occurred during the pendency of the claim.  Pursuant to the Board's September 2010 remand the examiner in November 2010 was asked to "reconcile the January 2006 findings in regard to left shoulder mild degenerative arthritis" with "negative findings on subsequent x-ray examination in 2008 and 2009, to the extent possible."  The examiner observed that a January 2009 MRI report, and the reports of X-ray dated in December 2008 and November 2010 were interpreted as normal.  He added that "I conclude that the imaging of the left shoulder is normal.  MRI is more sensitive than X-ray.  Two other X-rays were interpreted as normal."  Notwithstanding this supplied opinion, the Board nevertheless finds that the Veteran in fact did have left shoulder degenerative changes during the appellate period (in January 2006).  McClain.  

Here, no medical evidence has been submitted which indicates a relationship or association between the Veteran's active duty service and his mild degenerative changes of the left shoulder in January 2006.  

In summary, the record contains no competent evidence linking a current or past (during the appeal period) left shoulder disorder to the Veteran's military service.  Additionally, the Board further again notes that the VA examiner, in November 2010, determined that the Veteran did not have a left shoulder disorder which either pre-existed his military service, was caused by his military service, or was caused by a service-connected disability.  



In addition, the arthritis of the left shoulder was first diagnosed more than one year following the Veteran's separation from service.  Thus, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307 and 3.309, may not be granted. 

Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a left shoulder disorder, to include arthritis, because the competent evidence does not reveal a nexus between the Veteran's military service or service connected disability and the current disorder.  Absent such a nexus, service connection may not be granted.  38 C.F.R. §§ 3.303, 3.310.  Further, as arthritis of the left shoulder was first diagnosed more than one year following the Veteran's separation from service entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307 and 3.309 may not be granted.

Left Wrist Disorder

The Veteran maintains he suffers from a left wrist disorder as a direct result of his active service.  He alternatively claims that his claimed left wrist disorder is secondarily-related to (i.e., caused by) his service-connected left elbow disability.  

Initially, the Board notes that, while he was treated on several occasions in service for left wrist complaints, and diagnosed during that time with tendonitis, De Quervain's tenosynovitis, there is no evidence that the Veteran is currently diagnosed with any chronic disability of the left wrist.  The Veteran has provided no competent medical evidence indicating he currently suffers from such a disability.  The Board observes that the Veteran was diagnosed in November 2010 with left wrist pain.  He denies being treated for his left wrist.  As noted, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).





The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Espiritu.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich, Brammer.

The Board is aware that, as part of its September 2010 remand, and seemingly cognizant of the Court's finding in McClain, it instructed a VA examiner to reconcile medical findings which discussed the presence of an old boxer's fracture of the 5th metacarpal in the left wrist (shown on a January 2006 VA X-ray report) with later findings which included negative X-ray findings, that this was accomplished by the VA examiner in November 2010.  The examiner essentially informed VA that the reference to an old boxer's fracture was a hand-related finding, and not a wrist-related finding.  He also supplied complete rationale for his opinion.  Thus, the evidence here fails to show that the Veteran had a left wrist disability either at the time he filed for VA compensation or during the pendency of the appeal.  

In sum, the Board finds that there is no competent evidence of a current diagnosis of a chronic disorder of the left wrist.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for a left wrist disorder.

It is also noted that in the course of a November 2010 VA examination the examiner opined that the Veteran did not have a left wrist disorder which either pre-existed his military service, was caused by his military service, or was caused by a service-connected disability.  

Left Hip Disorder

The Veteran also alleges he suffers from a left hip disorder as a direct result of his active service.  He alternatively claims that his claimed left hip disorder is secondarily-related to (i.e., caused by) his service-connected right hip disability, bilateral knee disability, low back disability and/or his bilateral foot disability.  

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic disability of the left hip.  The Veteran has provided no competent medical evidence indicating he currently suffers from such a disability.  The Board observes that the Veteran was diagnosed in November 2010 with left hip pain.  He denied being treated for his left hip.  This November 2010 VA medical finding contrasts with the history provided in the course of a January 2006 VA examination, at which time he had no left hip complaints.  As noted, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Espiritu.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich, Brammer.

In sum, the Board finds that there is no competent evidence of a current diagnosis of a chronic disorder of the left hip.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for a left hip disorder.

It is also noted that in the course of a November 2010 VA examination the examiner opined that the Veteran did not have a left hip disorder which either pre-existed his military service, was caused by his military service, or was caused by a service-connected disability.  

Bilateral Ankle Disorder

Finally, the Veteran alleges he suffers from a bilateral ankle disorder as a direct result of his active service.  He alternatively claims that his claimed bilateral ankle disorder is secondarily-related to (i.e., caused by) his service-connected right hip disability, bilateral knee disability, low back disability and/or his bilateral foot disability.  

Initially, the Board notes that there is evidence that the Veteran is currently diagnosed with bilateral ankle pain with enthesopathic changes at the Achilles insertion.  The Board again observes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  However, the Board also observes that "enthesopathic" is defined as "Denoting or characteristic of enthesopathy."  Stedman's Medical Dictionary 600 (27th ed. 2000).  "Enthesopathy" is defined as "A disease process occurring at the site of insertion of muscle tendons and ligaments into bones or joint capsules."  Id., at page 600.  Thus, a current bilateral ankle disability is shown.

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Espiritu.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

Here, based on a review of the evidence, the Board finds that service connection for a bilateral ankle disorder is not warranted.  Although the Veteran has a current disability (enthesopathic changes at the Achilles insertion), the evidence of record does not support a finding of a nexus between his service and his current disability.  While a December 2001 in-service X-ray report noted pathology which was suggested to be likely stress-related, there is no indication in the Veteran's service treatment records that this resulted in any residual bilateral ankle disability.  

The Board acknowledges a private medical opinion dated in March 2008, from R.A.F., D.O.  This opinion proffered that the Veteran's right ankle arthritic changes "probably" were service connected as they were present when the Veteran was discharged in 2006.  First, the Veteran separated from active service in March 2004, not 2006.  He added that he had reviewed copies of X-rays from 2006.  It is clear that that this private medical provider did not have an opportunity to review the Veteran's complete claims folder.  Second, a January 2006 VA X-ray report shows normal bilateral ankle findings.  VA X-rays of the ankles dated in December 2008 were also negative.  As to the March 2008 private opinion, such a conditional relationship, in this case, denoted by the use of the words "probably," is simply too speculative to support a grant of service connection, particularly given the equivocal nature of the opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or, for example, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  

On the contrary, the November 2010 VA examination with accompanying opinions was based on a full review of the claims file, including review of the service medical records and examination of the Veteran and is more probative than that of the speculative March 2008 statement supplied by R.A.F.  Simply put, the preponderance of the probative medical evidence, in large part in this case the opinions expressed by the VA examiner in November 2010, goes to support a finding opposite that which was proffered by R.A.F. in March 2008.  Essentially, the Board finds that the November 2010 VA opinions (which determined that a bilateral ankle disorder did not pre-exist the Veteran's active military service, that a bilateral ankle disorder was not related to his active service, and that a bilateral ankle disorder was not proximately due to or had been chronically worsened by a service-connected disability) are more probative than the one offered by R.A.F. in March 2008.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieve-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Next, the Board notes that the Veteran is presumed to have entered service in sound condition as to his health.  The Board notes that while the Veteran's May 1983 enlistment examination showed that clinical evaluation was essentially normal (acne on the back was the only listed medical finding), and while the Veteran, as part of a Report of Medical History completed by him in May 1983, denied ever having "swollen or painful joints" and "foot trouble, " the VA examiner in November 2010 observed that a Screening Note of Acute Medical Care, dated November 2, 1983 (which he commented was the Veteran's second day of active duty), showed right foot-related complaints for a duration of one week.  A diagnosis was not provided.  

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence.

In this case, there is not clear and unmistakable evidence that a right ankle disorder existed prior to service.  As noted in the course of a May 1983 enlistment examination clinical examination of the Veteran's extremities and musculoskeletal system was normal.  The Veteran did not complain of ever having had ankle problems at that time.  As noted, the VA examiner in November 2010 did seem to opine that the Veteran had a right ankle disorder which existed prior to his service enlistment.  He based this opinion on his review of a Screening Note of Acute Medical Care, dated November 2, 1983, one day after the Veteran's active service enlistment.  This medical note, however, shows that the Veteran complained of right foot problems, for a period of one week.  The examiner as part of the November 2010 VA examination report noted that it showed complaints of one to three weeks for right foot symptoms.  The VA examiner in November 2010 additionally commented that the November 2, 1983, medical record contradicted any evidence that the Veteran's right ankle disorder began in service.  The Board is of the opinion that the VA examiner's own opinion, in his making reference to the Veteran's right foot rather than right ankle, does not constitute clear and unmistakable evidence that the Veteran had a right ankle disability prior to his military service.  Thus, the presumption of soundness has not been rebutted and the Veteran is presumed to have been in sound condition at service entrance. 

The presumption of soundness having not been rebutted, the theory of aggravation will not be further addressed and the Board turns to the question of service incurrence.

In that regard, the VA examiner in November 2010 noted that there was no obvious and manifest evidence to support a finding that the Veteran had a bilateral ankle disorder which was "chronically worsened during service."  The examiner observed that the service treatment records showed intermittent atraumatic generalized musculoskeletal complaints.  

The examiner also opined that it was less likely than not that that a bilateral ankle disorder was related to active service.  To this, the examiner specifically stated that it was "less likely as not" that, as discussed above, the Veteran had a bilateral ankle which was permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  He added that the Veteran's bilateral ankle disorder was at least as likely as not permanently aggravated or the result of familial conditions (i.e., a family history of Rheumatoid arthritis), undisclosed pre service events and/or conditions, and/or post service events/conditions related to his employment, and/or other undisclosed factors.

The examiner added that no current bilateral ankle disorder was caused by or worsened by an already service-connected disability.  The examiner further mentioned that the service treatment records reflected conditions more significant and more severe than described by the Veteran in the course of the examination.  He added that an alteration in the natural progression would result in more significant findings at the time of the examination.  

The Board acknowledges the Veteran's belief that he has a bilateral ankle disorder related to his military service (to include due to a service-connected disability).  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis of a disability.  Espiritu; 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral ankle disorder.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's four above-discussed claims of entitlement to service connection are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a left shoulder disorder is denied. 

Entitlement to service connection for a left wrist disorder is denied. 

Entitlement to service connection for a left hip disorder is denied. 

Entitlement to service connection for a bilateral ankle disorder is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


